Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 29 November 1790
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas


Treasury Department.November 29th. 1790.
Gentlemen,
It being probable, that I shall shortly instruct the Treasurer of the United States to draw bills upon you to the amount of one million of guilders, to be paid out of the last loan of three millions; I enclose you his signature, together with that of the Register of the Treasury, and the form of the bills which he will draw. The sight, at which these drafts will be made payable, will, probably, be short.
I request the favor of being informed minutely, how the sum of four and a half per cent premium on the above loan is made up; that is to say, what are the several particulars, that enter into its composition, or of which it is given in lieu.
I shall be obliged to you for a copy of each species of the instruments, that is, agreements, subscription papers, bonds, recipisses &c which have been executed, given and received by and between you and the lenders of money, on the last loan. A set, made up of one of each distinct kind, by two or three opportunities, will be sufficient.
I am, Gentlemen, &c.
Alexander Hamilton.
Messrs. W: & J: Willink,N: & J: Van Staphorst & Hubbard.
